DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
In response to communication filed 11 July 2022, claims 1-7, 9, and 21-27 are pending, of which claims 1 and 3 are presented in independent form. The Examiner acknowledges amend claims 1 and 3 and newly added claims 21-27. Claims 10-20 were previously cancelled.

Priority
The instant application claims priority U.S. Patent Application No. 15/804,294 (now abandoned), which is a continuation of U.S. Patent Application No. 15/425,564 (now abandoned), which is a continuation of U.S. Patent Application No. 15/043,328 (now abandoned), which is a continuation of U.S. Patent Application No. 10/909,200 (now issued as U.S. 9,261,383), which is a CIP of U.S. Patent Application No. 10/903,692 (now issued as U.S. 7,457,834), which is a CIP of U.S. Application No. 10/816,375 (now issued as 8,200,744), filed 31 March 2004, and has been accorded the earliest effective file date.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 July 2022 has been entered.
 
Allowable Subject Matter
Claims 25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 11 April 2022, have been withdrawn, unless otherwise noted in this Office Action.

Applicant's arguments with respect to the non-statutory obviousness-type double patenting rejection have been fully considered but they are not persuasive. Although the conflicting claims are not identical, they are not patentable distinct from each other because they are both exhibiting similar system of target occurrences with sensor data and data in a computing environment.

Applicant’s arguments with respect to claims 1-7, 9, 21-24, and 26 under 35 U.S.C. 103 have been considered but are not persuasive. Applicants arguments and amendments have been incorporated into the rejection below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9, and 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,261383. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application contains language similar or exactly the same language in the corresponding patent.

Claims 1-7, 9 and 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,457,834. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application contains language similar or exactly the same language in the corresponding patent.

Claims 1-7, 9 and 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,536,388. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application contains language similar or exactly the same language in the corresponding patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7, 9, 21-24 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being anticipated by a non-patent literature titled “TinyDB: In-Network Query Processing in TinyOS,” by Madden, Samuel et al, September 2003, pages 1-46 (and known hereinafter as Madden)(previously presented) in view of a non-patent literature titled “Wireless Sensor Network Designs,” by Anne Hac, 2003, Wiley Publishers, pages 1-410 (and known hereinafter as Hac)(previously presented).

As per claim 1, Madden teaches a computer-implemented method (i.e. “query processing system”)(Section 2, page 5) comprising: 
receiving sensed data of at least one parameter from a sensor node over a network (i.e. “SQL-like interface to specify the data you want” The Examiner notes that on page 7, line 10, the Applicant defines the input-selector may include an individual user. Moreover, an SQL-like interface, like all interfaces, allow receiving from an input-selector. In addition, Query Window as described in the prior art provides a graphical interface for building queries.)(Section 2, page 5; section 2.1, page 7; section 3.3, page 10; section 4, pages 11-18),
wherein the network comprises a plurality of remotely located sensor nodes (i.e. “PC” The Examiner interprets a personal computer to include a central computing device that is operable to communicate with the data storage.)(Section 2, page 5),
wherein each of the plurality of remotely located sensor nodes captures environment data (i.e. “PC” The Examiner interprets a personal computer to include a central computing device that is operable to communicate with the data storage.)(Section 2, page 5);
receiving an input selection of a target-event having at least one representative feature (i.e. “SQL-like interface to specify the data you want” The Examiner notes that on page 7, line 10, the Applicant defines the input-selector may include an individual user. Moreover, an SQL-like interface, like all interfaces, allow receiving from an input-selector. In addition, Query Window as described in the prior art provides a graphical interface for building queries. “…given a query specifying your data interest” The Examiner interprets this passage to include each instance of the occurrence-data having a representative feature (i.e. specifying your data interest).)(Section 2, page 5; section 2.1, page 7; section 3.3, page 10; section 4, pages 11-18); 
selecting a pattern recognition criteria corresponding to the at least one representative feature of the target-event (i.e. “…given a query specifying your data interests…”)(Section 2, page 5; section 2.1, page 7 ), the selected pattern recognition criteria comprising a chronological sequence of sensor data collected over time (e.g. Madden, see section 4, page 11, which discloses TinySQL results are based on snapshots in time, thereby establishing a pattern.);
searching, in response to the input selection corresponding to the target-event, for sensor data correlating to the at least one representative feature using the selected pattern recognition criteria (i.e. “…given a query specifying your data interests, Tiny DB collects that data from motes in the environment, filters it, aggregates it together, and routs it to the PC...”) (Section 2, page 5; section 2.1, page 7; section 3.3, page 10; section 4, pages 11-18); 
determining that the sensor data correlating to the at least one representative feature is found (Madden, see section 1, page 4, which discloses sensor features such as air-pressure, humidity, temperature, etc.); and
based on the determination that the sensor data correlating to the at least one representative feature is found (new sensors detect air-pressure, humidity, temperature, and light) (TinyDB, section 1, page 4.), providing, to a recipient, an output indicative of a result of the searching  (e.g. Madden, see section 4, page 11, which discloses TinySQL results are based on snapshot in time. See further section 2, page 5, which discloses acoustic frequency components.).
Although Madden teaches selecting a pattern recognition criteria corresponding to the representative features, it does not explicitly discloses the pattern recognition criteria and wherein determining that the sensor data correlating to the at least one representative feature is found comprising: determining whether detection of the target-event is degrading based on the determination that the sensor data correlating to the at least one representative feature is found; and based on a determination that detection of the target-event is degrading, labelling the detection of the target-event with a degraded correlating event-identifier.
Hac teaches the pattern recognition criteria (e.g. Hac, page 348, discloses sensor network with diverse target characteristics (e.g. velocity, moving patterns, etc.,) are determined.);
wherein determining that the sensor data correlating to the at least one representative feature is found comprising:
determining that detection of the target-event corresponds to, a degraded correlating event-data identifier, (e.g. Hac, see pages 307-309, which discloses when an event occurs, the sensors record and store the event data locally, and name this data based on its attributes of the associated data. The tentative event-identifier, a degraded correlating event-data identifier, and correlating event identifier, are all attributes associated with a detected event and therefore are an intended use of the naming the attribute.); and
based on the determination that the detection of the target-event corresponds to, the degraded correlating event-data identifier, labelling the detection of the target-event the degraded correlating event-identifier (e.g. Hac, see pages 307-309, which discloses when an event occurs, the sensors record and store the event data locally, and name this data based on its attributes of the associated data. The tentative event-identifier, a degraded correlating event-data identifier, and correlating event identifier, are all attributes associated with a detected event and therefore are an intended use of the naming the attribute.);
determining that the sensor data correlating to the at least one representative feature is found based on multiple instances of degraded correlating event data (e.g. Hac, see pages 307-309, which discloses when an event occurs, the sensors record and store the event data locally, and name this data based on its attributes of the associated data. The tentative event-identifier, a degraded correlating event-data identifier, and correlating event identifier, are all attributes associated with a detected event and therefore are an intended use of the naming the attribute.).
Madden is directed to query processing on sensory network that allows data-driven applications to be developed and deployed much more quickly. Hac is directed to wireless sensor network designs. Both are analogous art and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify the teachings of Madden with the teachings of Hac to include the claimed feature with the motivation to provide information relevant to activities in a sensor network.

As per claim 2, the modified teachings of Madden and Hac teaches the method of claim 1, respectively, wherein the chronological sequence of sensor data collected over time comprises a chronological sequence of acoustic data over time (e.g. Madden, see section 4, page 11, which discloses TinySQL results are based on snapshot in time. See further section 2, page 5, which discloses acoustic frequency components.).

As per claim 3, Madden teaches a computer-implemented method (i.e. “query processing system”)(Section 2, page 5) comprising: 
receiving sensed data of at least one parameter from a sensor node over a network (i.e. “SQL-like interface to specify the data you want” The Examiner notes that on page 7, line 10, the Applicant defines the input-selector may include an individual user. Moreover, an SQL-like interface, like all interfaces, allow receiving from an input-selector. In addition, Query Window as described in the prior art provides a graphical interface for building queries.)(Section 2, page 5; section 2.1, page 7; section 3.3, page 10; section 4, pages 11-18),
wherein the network comprises a plurality of remotely located sensor nodes (i.e. “PC” The Examiner interprets a personal computer to include a central computing device that is operable to communicate with the data storage.)(Section 2, page 5),
wherein each of the plurality of remotely located sensor nodes captures environment data (i.e. “PC” The Examiner interprets a personal computer to include a central computing device that is operable to communicate with the data storage.)(Section 2, page 5);
receiving an input selection of a target-event having at least one representative feature (i.e. “SQL-like interface to specify the data you want” The Examiner notes that on page 7, line 10, the Applicant defines the input-selector may include an individual user. Moreover, an SQL-like interface, like all interfaces, allow receiving from an input-selector. In addition, Query Window as described in the prior art provides a graphical interface for building queries. “…given a query specifying your data interest” The Examiner interprets this passage to include each instance of the occurrence-data having a representative feature (i.e. specifying your data interest).)(Section 2, page 5; section 2.1, page 7; section 3.3, page 10; section 4, pages 11-18); 
selecting a pattern recognition criteria corresponding to the at least one representative feature of the target-event (i.e. “…given a query specifying your data interests…”)(Section 2, page 5; section 2.1, page 7 ), the selected pattern recognition criteria comprising a chronological sequence of sensor data collected over time (e.g. Madden, see section 4, page 11, which discloses TinySQL results are based on snapshots in time, thereby establishing a pattern.);
searching, in response to the input selection corresponding to the target-event, for sensor data correlating to the at least one representative feature using the selected pattern recognition criteria (i.e. “…given a query specifying your data interests, Tiny DB collects that data from motes in the environment, filters it, aggregates it together, and routs it to the PC...”) (Section 2, page 5; section 2.1, page 7; section 3.3, page 10; section 4, pages 11-18); 
determining that the sensor data correlating to the at least one representative feature is found (Madden, see section 1, page 4, which discloses sensor features such as air-pressure, humidity, temperature, etc.); and
based on the determination that the sensor data correlating to the at least one representative feature is found (new sensors detect air-pressure, humidity, temperature, and light) (TinyDB, section 1, page 4.), providing, to a recipient, an output indicative of a result of the searching  (e.g. Madden, see section 4, page 11, which discloses TinySQL results are based on snapshot in time. See further section 2, page 5, which discloses acoustic frequency components.);
wherein determining that the sensor data correlating to the at least one representative feature is found comprises determining that the sensor data indicates passage of an emergency vehicle through an intersection, including a time of passage (e.g. Madden, see section 4, page 11, which discloses TinySQL results are based on snapshot in time. See further section 2, page 5, which discloses acoustic frequency components.).
Although Madden teaches selecting a pattern recognition criteria corresponding to the representative features, it does not explicitly discloses the pattern recognition criteria and wherein determining that the sensor data correlating to the at least one representative feature is found comprising: determining whether detection of the target-event is degrading based on the determination that the sensor data correlating to the at least one representative feature is found; and based on a determination that detection of the target-event is degrading, labelling the detection of the target-event with a degraded correlating event-identifier.
Hac teaches the pattern recognition criteria (e.g. Hac, page 348, discloses sensor network with diverse target characteristics (e.g. velocity, moving patterns, etc.,) are determined.);
determining that the sensor data correlating to the at least one representative feature is found (e.g. Hac, see page 80, which discloses event occurrence, where an event occurs when a sensor node picks up a signal with power above a predetermined threshold. The Examiner notes that degraded representation of an instance (e.g. event) is an inherent feature of a deployed sensor node.);
detecting that the chronological sequence of acoustic data over time includes only two frequencies (e.g. Hac, see page 80, which discloses event occurrence, where an event occurs when a sensor node picks up a signal with power above a predetermined threshold. The Examiner notes that degraded representation of an instance (e.g. event) is an inherent feature of a deployed sensor node.); and
detecting Doppler shift in the two frequencies on the passage of the emergency vehicle through the intersection (Hac, see section 6.4, pages 185-189, which discloses detecting acoustic data based on a vehicle approaching an intersection, where parameters such as speed, direction, and cargo of interest is aggregated.).
Madden is directed to query processing on sensory network that allows data-driven applications to be developed and deployed much more quickly. Hac is directed to wireless sensor network designs. Both are analogous art and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify the teachings of Madden with the teachings of Hac to include the claimed feature with the motivation to provide information relevant to activities in a sensor network.

As per claim 4, the modified teachings of Madden and Hac teaches the method of claim 1, wherein searching for sensor data correlating to the at least one representative feature using the selected pattern recognition criteria comprises image processing (e.g. Madden, see section 4, page 11, which discloses TinySQL, which includes keywords to trigger sensor nodes to collect sensor data, which includes pattern recognition as a criteria.).

As per claim 5, the modified teachings of Madden and Hac teaches the method of claim 1, wherein searching for sensor data correlating to the at least one representative feature using the selected pattern recognition criteria comprises searching using fuzzy logic (e.g. Madden, see section 4, page 11, which discloses TinySQL, which includes keywords to trigger sensor nodes to collect sensor data, which includes pattern recognition as a criteria.).

As per claim 6, the modified teachings of Madden and Hac teaches the method of claim 1, wherein searching for sensor data correlating to the at least one representative feature using the selected pattern recognition criteria comprises searching using an artificial neural network (e.g. Madden, see section 4, page 11, which discloses TinySQL, which includes keywords to trigger sensor nodes to collect sensor data, which includes pattern recognition as a criteria.).

As per claim 7, the modified teachings of Madden and Hac teaches the method of claim 1:
wherein the at least one representative feature of the target-event comprises a selected frequency pattern (e.g. Hac, see page 36, which discloses pattern recognition criteria that is automatically determined based on targeted criteria.); and
wherein searching for sensor data correlating to the at least one representative feature using the selected pattern recognition criteria comprises searching for sensor data with the selected frequency pattern (e.g. Madden, see section 4, page 11, which discloses TinySQL, which includes keywords to trigger sensor nodes to collect sensor data, which includes pattern recognition as a criteria.).

As per claim 9, the modified teachings of Madden and Hac teaches the method of claim 1, respectively, wherein determining that the sensor data correlating to the at least one representative feature is found comprises:
determining whether detection of the target-event is tentative based on the determination that the sensor data correlating to the at least one representative feature is found (e.g. Madden, see section 4, page 11, which discloses TinySQL, which includes keywords to trigger sensor nodes to collect sensor data, which includes pattern recognition as a criteria.); and
based on a determination that detection of the target-event is tentative, labelling the detection of the target-event with a correlating tentative event-identifier (e.g. Madden, see section 4, page 11, which discloses TinySQL, which includes keywords to trigger sensor nodes to collect sensor data, which includes pattern recognition as a criteria.).

As per claim 21, the modified teachings of Madden and Hac teaches the method of claim 1, respectively, wherein determining that the sensor data correlating to the at least one representative feature is found based on multiple instances of degraded correlating event data comprises determining that the sensor data correlating to the at least one representative feature is found based on a majority of the multiple instances of degraded correlating event data relating to the at least one representative feature.

As per claim 22, the modified teachings of Madden and Hac teaches the method of claim 21, respectively, wherein at least one of the multiple instances of degraded correlating event data does not relate to the at least one representative feature (e.g. Hac, see pages 307-309, which discloses when an event occurs, the sensors record and store the event data locally, and name this data based on its attributes of the associated data. The tentative event-identifier, a degraded correlating event-data identifier, and correlating event identifier, are all attributes associated with a detected event and therefore are an intended use of the naming the attribute.).

As per claim 23, the modified teachings of Madden and Hac teaches the method of claim 1, respectively, wherein determining that the sensor data correlating to the at least one representative feature is found based on multiple instances of degraded correlating event data comprises determining that the sensor data correlating to the at least one representative feature is found based on at least one of the multiple instances of degraded correlating event data relating to the at least one representative feature and at least one of the multiple instances of degraded correlating event data not relating to the at least one representative feature (e.g. Hac, see pages 307-309, which discloses when an event occurs, the sensors record and store the event data locally, and name this data based on its attributes of the associated data. The tentative event-identifier, a degraded correlating event-data identifier, and correlating event identifier, are all attributes associated with a detected event and therefore are an intended use of the naming the attribute.).

As per claim 24, the modified teachings of Madden and Hac teaches the method of claim 1, respectively, wherein determining that detection of the target- event corresponds to the degraded correlating event-data identifier comprises determining that detection of the target-event includes sufficient data for a recipient to make a preliminary determination of whether the degraded correlating event data appears to include the at least one representative feature (e.g. Hac, see pages 307-309, which discloses when an event occurs, the sensors record and store the event data locally, and name this data based on its attributes of the associated data. The tentative event-identifier, a degraded correlating event-data identifier, and correlating event identifier, are all attributes associated with a detected event and therefore are an intended use of the naming the attribute.).

As per claim 26, the modified teachings of Madden and Hac teaches the method of claim 3, respectively, wherein determining that the sensor data indicates passage of the emergency vehicle through the intersection comprises detecting that, in the chronological sequence of acoustic data over time, amplitude of the acoustic data is generally the same over the time (Hac, see section 6.4, pages 185-189, which discloses detecting acoustic data based on a vehicle approaching an intersection, where parameters such as speed, direction, and cargo of interest is aggregated.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        August 25, 2022